Citation Nr: 0528682	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fractures of the left 3rd, 4th, and 5th metacarpals, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had reported active service from July 1975 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
fractures of the left 3rd, 4th, and 5th metacarpals with a 
noncompensable evaluation, effective November 6, 1997.  The 
veteran is appealing the assignment of the initial disability 
rating.  It is further noted that service connection is also 
in effect for multiple disabilities including traumatic 
amputation of the left thumb, rated at 20 percent, and left 
radial shaft fracture with plates and screws rated at 10 
percent.  The evaluations for these disabilities are not the 
subject of the current appeal and will not be addressed. 

The Board remanded the matter in March 2004 for further 
development.  By a May 2005 rating decision, the RO increased 
the veteran's disability evaluation for his service-connected 
fractures of the left 3rd, 4th, and 5th metacarpals to 10 
percent, effective November 6, 1997.  The matter is now again 
before the Board for disposition.    


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's fractures of the left 3rd, 4th, and 5th 
metacarpals are productive of no greater than mild incomplete 
paralysis of the ulnar nerve; motion of the involved fingers 
is full.  




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for fractures of the left 3rd, 4th, and 5th metacarpals 
are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.120, 4.123, 4.124, and 
4.124a, Diagnostic Code 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the three volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records; the 
veteran's assertions; VA treatment records; multiple VA 
examination and X-ray reports; and, private medical reports 
from Stewart County Community Clinic.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.

				I.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The relevant medical evidence includes a November 1996 Report 
of Medical History, in which the veteran stated that his left 
arm and hand were painful at times.  On a November 1996 
Report of Medical Examination, the examiner diagnosed median 
nerve paresthesias and associated muscle weakness of the left 
hand.  

A VA report of December 1996 left forearm X-rays stated that 
there was a slight deformity of the base of the 3rd and 4th 
metacarpals, possibly related to previously healed injury.  

An April 1998 VA examination report noted that the distal 
phalanx of the left thumb was absent, specifying that he had 
had a traumatic amputation.  It was stated that he could not 
touch the little and ring fingers to the stump of the thumb, 
lacking 1 3/4 inches with the little finger and 1 1/2 inches with 
the ring finger.  The veteran was able to touch each finger 
to the median transverse level of the palm, except his thumb.  
Forward flexion of the left wrist was 35 degrees and palmar 
flexion was 65 degrees.  It was noted that the veteran had an 
eight inch well healed surgical scar on the volar aspect of 
the left forearm.  The diagnoses included amputation of the 
left thumb, distal, post operative open reduction of the left 
hand, and post operative open reduction of the left radius 
and ulna with residuals.  An April 1998 VA report of left 
hand X-rays noted the amputation at the base of the distal 
phalanx, left thumb.  Cortical margins were intact and a soft 
tissue stump was noted.  Otherwise, it was normal.  An April 
1998 VA report of left wrist X-rays stated normal variant 
accessory ossicle at carpometacarpal junction was seen on 
lateral view.  Otherwise, it was normal.  

A July 2001 VA examination report noted that the veteran had 
numbness in his left thumb, which caused him to occasionally 
drop objects.  It was also reported that the veteran had 
decreased grip strength on the left side because of the 
fractures of the third, fourth, and fifth metacarpophalangeal 
joints.  It was stated that he did not have pain in his left 
radius.  Upon physical examination, the veteran had grip 
strength of 4+/5 on the left thumb.  The diagnoses included 
status post bicycle accident in 1994, which left him with a 
left thumb amputation and numbness in the thumb, third, 
fourth, and fifth metacarpophalangeal joints.  

An April 1999 report from Stewart County Community Clinic 
noted that the veteran had multiple scars on his left arm and 
a partial amputation of a finger on the left hand.  

A December 2002 VA examination report noted that the veteran 
reported having difficulty with his left arm.  He reported 
that he dropped things and that he could not lift more than 
five to ten pounds, as he has pain involved in the wrist.  
Upon physical examination, the left upper extremity 
demonstrated amputation of the left thumb at the level of the 
interphalangeal joint.  Grip strength was 5/5 on the left, 
however, the examiner stated that it was somewhat decreased 
compared to the right.  Wrist flexion was 60 degrees, as was 
extension.  A December 2002 VA report of left forearm X-rays 
stated that views showed screw and plate hardware traversing 
a proximal radial shaft fracture, which was noted to be 
healed without deformity and the hardware was noted to be 
intact.  The ulna appeared normal.     

A February 2003 VA examination report noted that the veteran 
was right handed.  The examination report did not discuss the 
veteran's service-connected fractures of the left 3rd, 4th, 
and 5th metacarpals.  A March 2003 addendum to the 
examination report stated that there was amputation of the 
left thumb at the level of the interphalangeal joint, no 
sensation to light touch over the thumb area, and no 
swelling.  Grip strength was 5/5 on the left, however, the 
examiner stated that it was somewhat decreased compared to 
the right.  It was also stated that movement of the other 
fingers of the veteran's left hand was intact.    

A January 2005 VA examination report stated that the veteran 
had 4/5 grip strength and it was stated that he was able to 
fully close and extend all of his digits.  He also had full 
sensation of his hand.  The examiner stated, "[h]e does have 
full range of motion and full sensation of all his digits."  
It was noted that the veteran was missing the distal phalanx 
on his left thumb.  The veteran could palmar flex and dorsal 
flex from 0 degrees to 40 degrees in the wrist, but the 
examiner stated that, despite the veteran having full range 
of motion in the hand, he did have significant deficits as 
far as fine motor skills.  In this regard, it was stated that 
he had difficulty picking up objects and that if he picks up 
anything over 10-15 pounds he notices that his hand cramps 
and he feels a popping sensation in his wrist.  He must, 
thereafter, let go of the object.  The examiner indicated 
that the veteran had functional loss due to pain, 
incoordination, and a mild amount of weakness, but stated 
that the veteran did not have any flare-ups.  The examiner 
noted that the veteran was right-hand dominant.  The examiner 
described the veteran's pain as severe and noted that he took 
ibuprofen 800mg three times a day as needed.  The examiner 
stated that the veteran's range of motion was not limited by 
pain, fatigue, weakness, or lack of endurance.  VA report of 
left hand X-rays, dated the same as the examination report, 
stated that there was evidence of prior traumatic injury to 
the distal phalanx of the left thumb, but that it was healed.  
There was no evidence of an acute fracture and there was no 
degenerative change.  

A May 2005 VA examination report noted that the veteran was 
complaining of a bony nodule on the back side of his 
carpometacarpal joint on his left hand right around the third 
metacarpal.  He complained of loss of grip strength and, 
consequently, of dropping objects.  He reported working as a 
computer simulator and stated that he did not miss any work 
because of this.  He also reported taking ibuprofen twice a 
day and stated that he did not do any physical therapy.  It 
was indicated that the condition had not changed or gotten 
progressively worse.  It was further stated that there was no 
real fatigue issue or weakness other than the occasional pain 
that he had with popping.  He indicated that it bothered him 
approximately five times a day.  Upon physical examination, 
he had a 10 degree loss of wrist extension on the left hand 
and a 15 degree loss of wrist flexion compared to the 
operative side.  He had full pronation/supination of the left 
hand and his fingers all had full range of motion 0cm to the 
distal palmar crease and index, middle, ring, and small 
finger.  His fingers were all aligned appropriately; there 
was no rotational or scissoring.  There was a 1cm x 1cm bony 
nodule over his third carpometacarpal joint, which appeared 
to be a mal reduction of the fracture at the base of the 
third metacarpal.  The examiner stated that he could not 
elicit any popping on direct palpation, but that with wrist 
flexion and extension there did appear to be some popping, 
possibly of one of the extensor tendons over this nodule.  
There was no ankylosis of any of the metacarpals and he had 
normal sensation throughout his hand.  He had full extension 
of all fingers.  The examiner stated that he had reviewed the 
veteran's January 2005 X-rays.  The examiner concluded that 
the veteran was left with limitations due to a snapping 
sensation and pain that increased the loss of grip strength 
in his hand.  However, the examiner stated that the veteran's 
grip strength was normal on static testing in the clinic.  
Moreover, motion-wise, the examiner stated that the veteran 
had a normal functioning hand.  He reiterated that the 
veteran was symptomatic only when he tried to grip something 
and lift it, as he feels the popping sensation.  This was 
noted to occur approximately five times a day.              

The Board initially notes that the veteran's service-
connected fractures of the left 3rd, 4th, and 5th metacarpals 
is evaluated as 10 percent disabling effective November 6, 
1997, the date of the grant of service connection.  The 
condition has been rated by analogy under Diagnostic Code 
(DC) 8516, which relates to paralysis of the ulnar nerve.  It 
is also noted that the veteran is separately rated for 
traumatic amputation of the left thumb at the distal phalanx 
and for left radial shaft fracture with plates and screws, 
rated as 20 percent and 10 percent disabling, respectively.  
Neither of these ratings is currently on appeal before the 
Board.  At this point, it is important to point out that 
disability attributable to the amputated thumb and radial 
shaft fracture may not be considered in evaluating the 
metacarpal disabilities as to do otherwise would be 
pyramiding, which is prohibited by applicable regulation.  
See 38 C.F.R. § 4.14.

Complete paralysis of the ulnar nerve produces a "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and weakened flexion of 
the wrist.  It is rated as 50 percent disabling in the minor 
upper extremity and 60 percent disabling in the major upper 
extremity.  Severe incomplete 
paralysis in the minor upper extremity is rated as 30 percent 
disabling; moderate incomplete paralysis in the minor upper 
extremity is rated as 20 percent disabling; and mild 
incomplete paralysis in the minor upper extremity is rated as 
10 percent disabling.  Severe incomplete paralysis in the 
major upper extremity is rated as 40 percent disabling; 
moderate incomplete paralysis in the major upper extremity is 
rated as 30 percent disabling; and mild incomplete paralysis 
in the major upper extremity is rated as 10 percent 
disabling.  38 C.F.R. § 4.124a, DC 8516 (2004).

Neuritis is characterized by loss of reflexes, sensory 
disturbances, muscle atrophy, and constant pain, at times 
excruciating, and is to be rated on the scale provided for 
injury of the involved nerve, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2004).  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referenced above is equal to that for 
moderate, incomplete paralysis.  Id.  Neuralgia is 
characterized usually by a dull and intermittent pain and is 
to be rated on the scale provided for injury of the involved 
nerve, with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2004).

The Board notes that the veteran is right handed.  His 
primary complaints are of pain and loss of grip strength, 
though the examiner in the May 2005 VA examination stated in 
the report that the veteran's grip strength was normal on 
static testing in the clinic.  In addition, he stated that, 
motion-wise, the veteran had a normal functioning hand.  He 
stated that the veteran was symptomatic only when he tried to 
grip something and lift it, as he feels a popping sensation.  
This was noted to occur approximately five times a day.  The 
January 2005 VA examination report stated that the veteran 
had 4/5 grip strength and it was stated that he was able to 
fully close and extend all of his digits.  He also had full 
sensation of his hand.  The examiner stated that the 
veteran's range of motion was not limited by pain, fatigue, 
weakness, or lack of endurance, but the examiner did state 
that, despite the veteran having full range of motion in the 
hand, he did have significant deficits as far as fine motor 
skills.  In this regard, it was noted that the veteran had 
difficulty picking up anything over 10-15 pounds.  There is 
no evidence of atrophy or loss of reflexes.                  

In light of the medical evidence, when viewed in its 
totality, the veteran's symptoms are not analogous to greater 
than mild incomplete paralysis.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4, Diagnostic Code 8516.  Therefore, the claim 
of entitlement to an evaluation in excess of 10 percent for 
fractures of the left 3rd, 4th, and 5th metacarpals is denied.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.

A higher evaluation is not available under any other 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this regard, particular consideration has been 
given to those diagnostic codes pertaining to limitation of 
motion/ankylosis of the fingers; however, there is no 
evidence of ankylosis, nor is there any evidence of 
limitation of motion.  Examiners have been consistent in 
describing motion of the involved fingers as full.  
Accordingly, there does not appear to be any other diagnostic 
code which could be utilized to provide a rating higher than 
the currently assigned 10 percent.       

					II.  VCAA
 
There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a June 2003 letter indicated to 
the veteran that, in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that his service-connected disability 
had gotten worse.  A March 2004 letter also informed the 
veteran that such needed to be shown in order to warrant 
entitlement to an increased evaluation.       

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, both the June 2003 and March 2004 letters informed the 
veteran that that VA's duty to assist included developing for 
all relevant records from any federal agency (to include 
military records, VA medical records, or Social Security 
Administration records), and making reasonable efforts to get 
relevant records not held by a federal agency (to include 
from state or local governments, private doctors and 
hospitals, or current or former employers).  The letters also 
stated that VA would provide a medical examination or obtain 
a medical opinion if such opinion or examination was 
necessary to make a decision on his claim.  
     
In addition, the June 2005 supplemental statement of the case 
(SSOC) reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that the veteran send VA any 
evidence pertinent to his claimed condition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  For 
instance, the June 2005 SSOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letters, 
combined with the SSOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, the Board notes that the March 2004 letter to the 
veteran specifically asked the veteran whether he desired to 
have a hearing and, if so, what type of hearing he preferred.  
The veteran did not respond to this letter.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased evaluation for residuals of fractures of the 
left 3rd, 4th, and 5th metacarpals is denied.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


